            Case 1:21-cv-01084-RTH Document 9 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                                        )
10 TANKER AIR CARRIER, LLC.                             )
                                                        )
               Plaintiff,                               )    No. 1:21-cv-01084-RTH
                                                        )
       v.                                               )    Judge Holte
                                                        )
THE UNITED STATES,                                      )
                                                        )
               Defendant                                )
                                                        )

                               NOTICE OF INTERVENTION

               Pursuant to Rule 24(a)(2) of the Rules of the Court of Federal Claims, Aero-

Flite, Inc. (“Aero-Flite”) respectfully requests leave for intervention of right in the above-

captioned bid protest filed by 10 Tanker Air Carrier, LLC. Aero-Flite is an awardee under

the award that 10 Tanker is protesting. The disposition of this matter will directly affect

Aero-Flite’s interests in the awarded contract, which carries the potential for significant

economic and other harms to Aero-Flite.

               The undersigned attorney will serve as counsel of record. Counsel of record as

and Lucas T. Hanback are members in good standing of this Court’s bar, and we intend to

request that they and others be admitted to the Protective Order once issued by the Court.

Dated: March 19, 2021                        Respectfully submitted,
                                             ROGERS JOSEPH O'DONNELL

                                             By: /s/ Neil H. O’Donnell
                                                     Neil H. O’Donnell
                                                     Lucas T. Hanback
                                             311 California Street, 10th Floor
                                             San Francisco, CA 94104
                                             (415) 365-5309 (Telephone)
                                             (202) 347-8429 (Facsimile)
                                             Attorneys for Intervenor, Aero-Flite, Inc.

                                                    1                                527734.1527734.1
